IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOHN J. DOUGHERTY,                         : No. 443 EAL 2014
                                           :
                    Petitioner             :
                                           : Petition for Allowance of Appeal from the
                                           : Order of the Superior Court
             v.                            :
                                           :
                                           :
KAREN HELLER,                              :
                                           :
                    Respondent             :


                                       ORDER


PER CURIAM

      AND NOW, this 4th day of February, 2015, the Petition for Allowance of Appeal
is GRANTED. The issues, as stated by petitioner are:



      (1)    Whether the Superior Court, en banc, erred by affirming the trial court’s
             order that directly threatens the recognized privacy rights and compelling
             privacy interests of parties throughout Pennsylvania to protect their
             personal information obtained during pretrial discovery (including during
             their pretrial videotaped deposition) that has not yet been filed of record
             from non-litigation use and public dissemination, and irreconcilably
             conflicts with the law of pretrial discovery in Pennsylvania and decisions
             by the United States Supreme Court, the Pennsylvania Commonwealth
             Court, and the Pennsylvania Superior Court.

      (2)    Whether the Superior Court’s en banc ruling below, that affirmed the trial
             court’s order denying protective relief under Pa.R.C.P. 4012, should be
             reversed because (a) the ruling now elevates the burden of proving “good
             cause” in Pa.R.C.P. 4012 matters to a practically unattainable level and
             (b) Petitioner was entitled to minimal protective relief under Rule 4012
             since his concern that his videotaped deposition was not sought for a
             legitimate purpose was sufficiently supported by ample record evidence of
             (i) opposing counsel’s adamant refusal to limit the pretrial use of his
             deposition to the underlying litigation, (ii) opposing counsel’s
disqualification for disloyalty to Petitioner, a former client, in another
matter, (iii) longstanding animus and discord between the parties that
existed both prior to and during this litigation, (iv) the earlier publication of
admittedly false information about Petitioner by the Respondent that
disparaged Petitioner’s philanthropic actions, and/or (v) that Petitioner was
the only one of seventeen deponents whose deposition was sought to be
videotaped.




                      [443 EAL 2014] - 2